Title: To George Washington from Major General Benjamin Lincoln, 4 August 1777
From: Lincoln, Benjamin
To: Washington, George



Dear General,
Manchester [Vt.] August 4th 1777.

I met General Schuyler the 30th ultimo; a mile or two above Fort miller, just after the General officers had in council resolved to remove the army to Saratoga, as a place more tenable and convenient for disciplining the troops; I hope he will have it in his power there to make a stand, and be able soon to attack the British troops, or at least some parties of them, with success, And give a check to the Savages, who are murdering and scalping the inhabitants without discrimination, by parties fighting them in their own way, As this would give new spirits to our troops and the country, and the latter confidence in the former.
I arrived at this place the second instant. I found here about five or six hundred Militia—A number have since come in, I expect in three or four days, probably, they will be increased to two thousand.
The minds of the people are greatly agitated in this part of the country, they are removing their families in great confusion and are leaving very plentiful crops on the ground, and are seeking an Asylum in the lower towns, our moving forward which I expect will be in two or three days will give them, I hope, new spirits and cause many of them, to return.

New Hamshire are sending about fifteen hundred of their militia; as I am informed, for two months.
One regiment from the Massachusetts of about Seven hundred is coming in, I cannot learn whether they have ordered more this way or not, the General court is not sitting, they are sent out by the council therefore the time of service is not limited. I hope as soon as they meet they will order a body of militia out to serve untill December, if there services should be so long needed, they will be urged to it—If the eastern states would send into this part of the country a considerable body of their militia they would not only cover those states, but being in the rear of Burgoyne, would oblige him, to leave so considerable a garrison at the several posts of which he hath possessed himself, and which at all hazards he must attempt to maintain, as greatly to reduce his main body, and might perhaps prevent his acting in force against General Schuyler. I have the happiness to acquaint your Excellency that I now enjoy my usual good state of health. I am with great regard and esteem your Excellency’s most obedient and humble servant

B. Lincoln

